Citation Nr: 0828112	
Decision Date: 08/19/08    Archive Date: 08/28/08

DOCKET NO.  94-36 381	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for colon cancer, claimed 
as cancer of the bowel.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nancy Rippel, Counsel


INTRODUCTION


The veteran served on active duty from June 1951 to March 
1953.

This case initially came before the Board of Veterans' 
Appeals (Board) on appeal of rating decisions rendered by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio, issued in 1991 and 1992.  The case has been 
the subject of multiple remands.  In November 2004, the Board 
denied 11 claims which were on appeal with the current claim, 
and remanded this claim to the Appeals Management Center.  
The actions directed by the Board have been completed, and 
the claim is again before the Board.  

This case has been advanced on the Board's docket.  


FINDINGS OF FACT

The veteran's colon cancer was not present until more than 
one year after his discharge from service and is not 
etiologically related to service.  


CONCLUSION OF LAW

Colon cancer was not incurred in or aggravated by active 
service, nor may it be presumed to have been incurred in or 
aggravated by such service, including as a result of exposure 
to ionizing radiation in service.  38 U.S.C.A. §§ 1101, 1110, 
1112 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.311 
(2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran is seeking service connection for colon cancer.  
He has asserted that the cancer, discovered and resected in 
1991, developed as a result of in-service exposure to 
ionizing radiation during a train ride from California to 
Michigan at the time of nuclear test detonations in Nevada in 
March 1953.  

I.  The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2007), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2007), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  Although the regulation previously 
required VA to request that the claimant provide any evidence 
in the claimant's possession that pertains to the claim, the 
regulation has been amended to eliminate that requirement for 
claims pending before VA on or after May 30, 2008.

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  Id. at 121.  However, the Court also stated that 
the failure to provide such notice in connection with 
adjudications prior to the enactment of the VCAA was not 
error and that in such cases, the claimant is entitled to 
"VCAA-content complying notice and proper subsequent VA 
process."  Id. at 120.

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim. Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006); aff'd sub nom.  Hartman 
v. Nicholson, No. 2006-7303 (Fed. Cir. Apr. 5, 2007).  

The veteran's claim was initially adjudicated before the 
enactment of the VCAA in November 2000.  The record reflects 
that the originating agency provided the veteran with the 
notice required under the VCAA in a March 2001 letter.  He 
was initially provided notice with respect to the disability-
rating and effective-date elements of the claim in the 
November 2007 Supplemental Statement of the Case.

Although notice was not provided before the initial 
adjudication of the claim, the Board finds that there is no 
prejudice to the veteran in proceeding with the issuance of a 
final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).  In this regard, the Board notes that following the 
receipt of all pertinent evidence, the claim was 
readjudicated in full in the November 2007 Supplemental 
Statement of the Case.  There is no reason to believe that 
the ultimate decision of the originating agency would have 
been different had appropriate notice been provided at an 
earlier time.  In addition, as explained below, the Board has 
determined that service connection is not warranted for colon 
cancer.  Consequently, no disability rating or effective date 
will be assigned, so the failure to provide earlier notice 
with respect to those elements of the claim is no more than 
harmless error.

The Board also notes that the veteran has been afforded 
appropriate VA examinations and service treatment records and 
pertinent VA and private medical records have been obtained.  
The veteran has not identified any outstanding evidence, to 
include medical records, that could be obtained to 
substantiate the claim.  The Board is also unaware of any 
such outstanding evidence.  Indeed, the purpose of the 2004 
Board remand was to obtain a recalculated radiation dose 
estimate according to current federal guidelines.  

In sum, the Board is satisfied that any procedural errors the 
development and consideration of the claim by the originating 
agency were insignificant and non prejudicial to the veteran.  
Accordingly, the Board will address the merits of the claim.

II. Service Connection Law

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty or for aggravation of preexisting injury 
suffered or disease contracted in the line of duty.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303.

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) 
(table)].  

Where a veteran served for at least 90 days during a period 
of war and manifests a malignant tumor to a degree 
of 10 percent within one year from the date of termination of 
such service, such disease shall be presumed to have been 
incurred or aggravated in service, even though there is no 
evidence of such disease during the period of service.  
38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  

Colon cancer is a disease subject to presumptive service 
connection on the basis of participation in a "radiation-
risk activity," but the circumstances of the veteran's 
claimed radiation exposure do not qualify as a "radiation-
risk activity."  See 38 C.F.R. § 3.309(d)(3)(ii).

Colon cancer is recognized as a radiogenic disease under 38 
C.F.R. § 3.311, which provides criteria for developing claims 
for service connection for radiogenic diseases, but does not 
provide a presumption of service connection.

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant. 38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

III.  Analysis

At the outset, the Board observes that the record reflects 
that the veteran was not a formal participant in Operation 
UPSHOT-KNOTHOLE but that during a train journey from 
California to Michigan in March 1953, he was possibly exposed 
to ionizing radiation due to nuclear testing at the Nevada 
Test site facility.  He left Bakersfield, California on March 
17, 1953, and arrived in Michigan on March 20, 1953.  He has 
submitted medical literature, Under the Cloud, by Richard L. 
Miller, suggesting that exposure extended to the area in 
which the veteran would have traveled on his train ride.  

It is clear and undisputed that the veteran did not manifest 
colon cancer until almost 40 years following service.  No 
medical evidence suggests a causal connection between his 
active service and his colon cancer.  However, because colon 
cancer is a recognized radiogenic disease, the claim has been 
developed under 38 C.F.R. § 3.311 

In February 1999, the RO inquired of the Defense Special 
Weapons Agency how much, if any, radiation the veteran may 
have been exposed to during his journey.  They also requested 
the agency consider a copy of Under the Cloud, by Richard L. 
Miller.  Thereafter, the RO received dosage estimates of the 
veteran's exposure to ionizing radiation during service 
pursuant to 38 C.F.R. § 3.311 from the Defense Threat 
Reduction Agency (DTRA) and its predecessor, the Defense 
Nuclear Agency in July 1999.  It was indicated that, 
depending upon the train's path, the veteran may have 
received between zero and 0.01 rem.  These assessments were 
clearly received prior to May 8, 2003, when the National 
Research Council (NRC) published a report that found the 
methods used by the DTRA to calculate upper-bound doses for 
both external and internal inhaled exposures to be highly 
uncertain and often resulting in underestimated exposures.  
This deficiency was remedied subsequent to the November 2004 
Board remand, when the RO sent a letter to the DTRA 
requesting a new dose estimate using the new dose 
reconstruction methodology endorsed by the NRC.  The 
information provided to the agency was that the veteran 
claimed he was exposed to nuclear testing radiation, not as a 
formal participant in Operation UPSHOT-KNOTHOLE but during a 
train ride from California to Michigan.  His service 
personnel records confirmed he was transported by train from 
Camp Stoneman, California, to Fort Custer, Michigan, during 
the period from March 16-20, 1953.  It was previously 
determined by the agency in 1999 that the veteran was aboard 
the train at the time of detonation of Shot ANNIE at the 
Nevada Test Site on March 17, 1953.  

In August 2006, the DTRA responded to the request after 
considering the new criteria for dose calculations, as well 
as the veteran's data.  The results included the following :

-	Mean total external gamma dose: 0.0 rem -
	Upper bound total external gamma dose: 0.0 rem

-	Mean total external neutron dose: 0 rem -
	Upper bound neutron dose: 0 rem

-	Internal committed alpha dose to the colon: 
0.0 rem -	Upper bound committed alpha dose to the 
colon: 0.0 rem

        Internal committed beta plus gamma dose to the 
colon: 0.0 rem -	Upper bound beta plus gamma 
dose to the colon: 0.0 rem

The information was submitted to the Director of VA 
Compensation and Pension Service, who, in April 2007, replied 
to that due to the findings of 0.0 rem dose estimate, it was 
inappropriate to send the claim to the Under Secretary for 
Health to review DTRA's findings and provide an advisory 
opinion as to the likelihood that the veteran's cancer was 
related to ionizing radiation exposure during service.  The 
director cited to VA's Manual M21-MR, Part VI, subpart II, 
Chapter 1, Section C, Paragraph 10(h).  In a second response 
later that month, the Director again sent the case back to 
the originating agency, citing Wandel v. West, 11 Vet. App. 
200, 205 (1998) for the proposition hat a zero dose did not 
require referral.  The Director noted the case was being 
returned to the originating agency for a decision on service 
connection for colon cancer as a result of exposure to 
ionizing radiation based upon the available evidence of 
record.  

In sum, VA has completed all development required under 38 
C.F.R. § 3.311(b) since the 1999 dose assessment.  In doing 
so, VA has recognized that various changes over the years 
which have provided for higher worst case scenarios than 
previously considered.  The latest and most accurate 
information indicates that the veteran had no radiation 
exposure coincident to his train journey from California to 
Michigan in March 1953.  Consequently, his colon cancer is 
not attributable to in-service radiation exposure.  

The veteran argues that the opinions of record, and the 
evidence on which those opinions were based, do not form a 
sufficient basis for denial of the claim.  However, the Board 
relies upon the data obtained from DTRA.  There is no opinion 
to the contrary, other than the veteran's own opinion that 
his development of colon cancer is related to exposure to 
radiation during his military service.  It is evident that 
the veteran believes his cancer is the result of radiation 
exposure in March 1953; however, the record does not 
demonstrate that the veteran is medically qualified to make 
such a determination.  Although the veteran is competent to 
testify as to his in-service experiences and symptoms, where 
the determinative issue involves a question of medical 
diagnosis or causation, only individuals possessing 
specialized medical training and knowledge are competent to 
render such an opinion.  See Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  In this case, the veteran is not competent 
to provide an opinion as to whether his cancer, which 
developed years after service, resulted from radiation 
exposure during service.

Accordingly, the Board concludes that the preponderance of 
the evidence is against this claim.


ORDER

Entitlement to service connection for colon cancer, claimed 
as cancer of the bowel, is denied.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


